            Case 3:20-cv-05397-BHS Document 13-2 Filed 08/03/20 Page 1 of 2



 1   Daniel J. Gibbons, WSBA No. 33036                      Hon. Benjamin H. Settle
 2
     Steven J. Dixson, WSBA No. 38101
     WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
 5   Fax: (509) 458-2728
     djg@witherspoonkelley.com
 6   sjd@witherspoonkelley.com
 7
     Attorneys for Defendant the Bank
 8
     New York Mellon, f/k/a the Bank
 9   of New York as Trustee for First
10
     Horizon Alternative Mortgage
     Securities Trust 2006-AA6 and
11   Nationstar Mortgage LLC d/b/a
12   Mr. Cooper
13
                         UNITED STATES DISTRICT COURT
14
           FOR THE WESTERN DISTRICT OF WASHINGTON (TACOMA)
15
     SCOTT TOWNSEND and DEBORAH              NO. 3:20-cv-05397-BHS
16
     TOWNSEND, husband and wife,             [PROPOSED] ORDER GRANTING
17
                                             SECOND MOTION TO DISMISS
18                     Plaintiffs,           OR TO STAY PROCEEDINGS
19        vs.
     THE BANK OF NEW YORK                    NOTE ON MOTION CALENDAR:
20
     MELLON, f/k/a THE BANK OF NEW           AUGUST 28, 2020
21
     YORK AS TRUSTEE FOR FIRST
22   HORIZON ALTERNATIVE
23
     MORTGAGE SECURITIES TRUST
     2006-AA6; MR. COOPER f/k/a
24   NATIONSTAR MORTGAGE, LLC
25
26                     Defendants.
27
28
     [PROPOSED] ORDER GRANTING SECOND
     MOTION TO DISMISS OR TO STAY
     PROCEEDINGS - 1
                                             422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     Case No. 3:20-cv-05397-BHS              Spokane, Washington 99201-0300        Fax: 509.458.2728
     S2062371
             Case 3:20-cv-05397-BHS Document 13-2 Filed 08/03/20 Page 2 of 2



 1
             THIS MATTER having come before the Court upon the filing of Defendants
 2
     the Bank of New York Mellon f/k/a the Bank of New York as Trustee for First
 3
     Horizon Alternative Mortgage Securities Trust 2006-AA6 (BoNYM) and Nationstar
 4
     Mortgage LLC d/b/a Mr. Cooper (Nationstar)'s Second Motion to Dismiss or to
 5
     Stay Proceedings (the "Motion"), all parties having been given notice and
 6
     opportunity to respond, and the Court having reviewed and given due consideration
 7
     to all of the pleadings, filings, and documents of record in this matter, it is hereby:
 8
             ORDERED Defendants BoNYM and Nationstar's Motion is GRANTED; and
 9
     it is
10
             FURTHER ORDERED the Court hereby dismisses all claims and causes of
11
     action asserted by Plaintiffs against Defendants BoNYM and Nationstar, with
12
     prejudice and without leave to amend.
13
             IT IS SO ORDERED.
14
             DATED:________________________
15
16
                                                       _________________________
17
                                                       HON. BENJAMIN H. SETTLE
18
19
             Presented by:
20
             WITHERSPOON  KELLEY
21      By: s/ Daniel J. Gibbons
            Daniel J. Gibbons, WSBA #33036
22
            Steven J. Dixson, WSBA #38101
23          Attorneys for Defendants the Bank New
            York Mellon, f/k/a the Bank of New York
24          as Trustee for First Horizon Alternative
            Mortgage Securities Trust 2006-AA6 and
25
            Nationstar Mortgage LLC d/b/a Mr. Cooper
26
27
      [PROPOSED] ORDER GRANTING SECOND
28    MOTION TO DISMISS OR TO STAY
      PROCEEDINGS - 2
                                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
      Case No. 3:20-cv-05397-BHS                   Spokane, Washington 99201-0300        Fax: 509.458.2728
      S2062371
